Citation Nr: 9901158	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-04 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 1994 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current acquired psychiatric disorder and any incident or 
manifestation in service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that a major mental disorder, diagnosed 
years after service, had its inception in service, and that 
the diagnosis of personality disorder which was made while he 
was on active duty was incorrect.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  A personality 
disorder is not a disease or injury within the meaning of 
applicable legislation concerning service connection.  
38 C.F.R. § 3.303(c) (1998).  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  A claimant cannot meet this burden 
simply by presenting lay testimony because lay persons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  

The veteran's service medical records disclose that in 
October 1974, two months after his entrance upon active duty, 
he was seen by a service department physician, who noted that 
he was unable to tolerate the stress of training, as 
manifested by withdrawal and further failure when he was 
criticized.  An administrative separation from service was 
recommended but not accomplished.  

In March 1975, the veteran was referred by a dispensary to a 
psychiatry service.  The veteran indicated that he disliked 
being ordered around.  He asked for medication, but was told 
by the physician that he had no psychiatric problem.  The 
psychiatrist found no psychosis, neurosis, or organic brain 
disease.  The impression was situational maladjustment, 
acute, moderate.  

In October 1975, the veteran complained that he got upset and 
frustrated over minor things.  The impression was explosive 
personality, situational maladjustment.  

In September 1977, the veteran was in distress and was seen 
for possible emotional problems.  A physician noted that the 
veteran was emotionally unstable and was having an anxiety 
reaction.  

At a medical examination for separation in December 1977, the 
veteran was evaluated as psychiatrically normal.  

In December 1977, the veteran received a general discharge 
under honorable conditions.  He testified at a personal 
hearing in May 1995 that he had been separated from service 
six months early after he assaulted another service member.

After separation from service, the veteran engaged in 
excessive use of alcohol and, also, use of cocaine and other 
illicit drugs.  He first sought psychiatric treatment in 
April 1989 at a public mental health clinic in Alabama.  The 
provisional diagnosis was adjustment disorder with depressed 
mood and personality disorder, not otherwise specified.  The 
veteran failed to keep an appointment for a psychotherapy 
session.  

In May 1992, at a public mental health clinic in Minnesota, 
the veteran stated that he had become depressed while he was 
in the Marine Corps in 1974.  After examination, a 
psychiatrist rendered diagnoses of:  Major depression; 
cocaine dependence, in remission; cannabis dependence, in 
remission; alcohol dependence, in remission; and antisocial 
personality disorder.

At a VA psychiatric examination in December 1994, the veteran 
gave a history of alcohol use since age 14 years and 
marijuana use since age 16 years.  He stated that after 
service he had used cocaine, "speed," and "acid."  The 
examiner reviewed the medical records in the veteran's claims 
file and noted the post service diagnosis in 1989 of 
personality disorder, not otherwise specified, and adjustment 
disorder with depressed mood.  On mental status examination, 
the veteran's affect was slightly depressed, and he related 
auditory hallucinations of voices calling his name.  The 
diagnoses were:  On Axis I, major depression, recurrent, and 
history of polydrug dependence; and, on Axis II, personality 
disorder, not otherwise specified.  

The examiner was asked by the RO to comment on the origin of 
any disorders found.  He stated that the veteran's 
personality disorder was a developmental matter, and the 
veteran's depression was a functional condition of later 
origin.  

In May 1996, the veteran was evaluated by a private 
psychologist, who diagnosed:  Bipolar disorder, mixed type; 
alcohol dependence, in remission; and cocaine dependence, in 
remission.

In a statement in support of his claim, submitted in November 
1996, the veteran said that Marine Corps boot camp "pushed me 
over the edge emotionally" and "something is wrong and it 
started in boot camp."  

Upon consideration of the evidence of record, the Board finds 
that the veteran currently has an acquired psychiatric 
disorder, characterized in December 1994 by the VA examiner 
as major depression and in May 1996 by the private 
psychologist as bipolar disorder, mixed type.  However, 
during the veteran's active service an acquired psychiatric 
disorder was not diagnosed, and only a personality disorder, 
for which service connection may not be granted, was found.  
No psychiatrist or psychologist has found that the veteran's 
complaints in service constituted the onset of an acquired 
psychiatric disorder.  There is thus no competent medical 
evidence of a nexus between a current acquired psychiatric 
disorder and the veteran's complaints in service.  

The Board concludes that the veteran's claim for service 
connection for an acquired psychiatric disorder is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  The veteran's statements do not serve to make his 
claim well grounded, as he is not competent to render an 
opinion on the etiology of his current acquired psychiatric 
disorder.  Espiritu.  

The Board recognizes that the claim of entitlement to service 
connection for an acquired psychiatric disorder is being 
disposed of in a manner which differs from that used by the 
RO.  The RO denied the veteran's claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 
9 Vet.App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for an acquired psychiatric disorder 
"plausible."  See generally McKnight v. Gober, 131 F.3d. 
1483, 1484-5 (Fed. Cir. 1997).  




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -
